Mo CARTY, C. J.
I dissent. Tbe court found, and tbe evidence shows, tbat respondents informed appellant tbat “they were contemplating tbe construction of a residence on property then recently purchased by tbe defendant Ira D. Wines, and tbat Mrs. Wines said to him, ‘We are going to build m home, Mr. Pack, and we want to see if you can’t get us up' some plans.’ ” This statement made by Mrs. Wines, speaking for herself and Mi% Wines, and in tbe presence of Mr. Wines, was positive and unconditional. Appellant, therefore, was assured by respondents at the very threshold of tbe negotiations regarding tbe subject-matter of tbe action, and he was justified in acting on the assurance, tbat they had fully decided to and would build the home about which they were consulting him. Tbe only evidence in the case is tbe testimony of appellant and certain documentary evidence introduced by him. He testified that in answer to tbe foregoing statement of Mrs. Wines he said, “All right.” He further testified:
“I went to work making sketches, several of which I made, and finally they decided on one, a lead pencil sketch, and they instructed me to go ahead with it. They told me . . . to go ahead and get up the plans and specifications, with the understanding tbat, if I furnished the plans and could give them a bid tbat was satisfactory, why I was to furnish the plans for nothing, furnish them with tbe contract; that in case they accepted somebody else’s bid, they were to allow me for these plans. They were to pay me for getting them up. . . . They told me they bad been through the Covey houses on First South (this city), and they wanted me to go there and look them over. Mrs. Wines says, ‘That is about the house we want;’ and she says, ‘We would like something as near like those houses as you can get.’ ”
These were the only instructions respondents gave appellant respecting the style and architecture of the home they had in mind. Nothing was said by either of the respondents about limiting the cost of the house to any specified amount. Appellant prepared three sets of plans. The estimated cost *433■of tbe building constructed according to tbe plans- first prepared and submitted to respondents was $12,200. No objection was made to tbe plans because tbe bouse as planned would be too expensive. In fact no comment respecting tbe -cost of tbe proposed building was made by respondents, or either of tbem. Appellant, however, at tbe request of respondents, made certain changes in tbe plans. Tbe plans, as changed, increased tbe cost of tbe -propose,d structure to '$14,600. When tbe plans- as thus changed were submitted to respondents, Mr. Wines said that was more money than be wanted to “put into a home;” that be did not- “have in mind anything more than $10,000.” They finally “decided to go back” to tbe plans first prepared and submitted. Appellant, again at tbe request of respondents, made certain •changes in tbe -first set of plans. These changes, however, neither increased nor reduced tbe estimated cost ($12,200) ■of the proposed bouse; When this, tbe third set of plans so-called, was submitted to respondents, they expressed themselves as being entirely satisfied.
Appellant further testified:
“I made a set of blueprints of tbe completed plans and ■delivered tbem to their bouse, No. 280 H street. In May Mr. and Mrs. Wines went East and instructed me to have tbe specifications and so forth ready when they returned in ■June.”
Soon thereafter appellant received from Mrs. Wines tbe following letter:
“Ogden, IJtah. May 1, 1910.
“Mr. Pack: Mr. Wines and I neglected to call you before we left. I am writing this on train. Hope you can read it. We will be away until June 1st. Will you have stone looked up and specifications and so forth ready? Also see if you can locate tbe same brick tbe Oovey bouses are made of. We did not see such brick. Yours very truly, Mrs. I. D. Wines.”
Soon after respondents returned home from tbe East Mr. Wines wrote appellant as follows:
*434“Salt Lake City, Utab, June 9, 1910.
“W. E. Pack — Dear Sir: Owing to the unsettled outlook in the money market, I will be compelled to postpone the building of the house for a while, just how long I cannot say at present. Business calls me to Nevada for a while, and it may be possible that I will be ready to proceed as soon as I return. Hope so at least. Assure you that whenever I build you shall have the contract. I am very sorry it has got into this shape, as you have been to so much trouble with plans and so forth, but trust it will all come out right in the end. Yours very truly, Ira D. Wines.”
Matters drifted along, and nothing definite was said or done for nearly a year. Again quoting from appellant’s testimony :
“In May, 1911, I called up, and Mrs. Wines said, 'We would like to have you come up to the house, Mr. Pack.’ I went up' that evening. They talked over the building, and Mrs. Wines said: 'Well, now, what do you think, Mr. Wines? Don’t you think we are ready for Mr. Pack to go ahead with the building?’ Pie said, 'I don’t know,’ and spoke of business matters that would hinder him from going ahead with the building, but would let me know in a few days.”
He also further testified:
“I made a bid of $12,200. Later I made a bid of $11,500, when material and labor were cheaper to build his house and garage. Mr. Wines did not object to the bid of $12,200. He did not say it was too high, or that he would not go ahead,’ or anything about it.”
In June, 1911, appellant asked respondents if they would not advance him a “little money” for the trouble he had been to preparing the plans, and Mrs. Wines said, “Why, certainly; we expect to pay you.” Again quoting- from appellant’s testimony:
“I let it go for possibly a month longer and then wrote to Mr. Wines, asking him to advance me $100. ... I got no reply. I waited a week and wrote' him another let*435ter, and got no reply. I wrote him a third letter, and received no reply.”
The errors assigned are: (1) The refusal of the court to find that defendants “employed the plaintiff to draw up plans” for the house which they had decided to construct; that the plaintiff was to receive compensation for his services at all events; that, if the contract were let to the plaintiff, his bid should include the work of getting up the plans; if the contract were let to a third party, the plaintiff should receive a reasonable compensation for drawing up the plans. (2) That the court erred in finding as a conclusion of law “that . . . plaintiff was to receive pay only in the ■event that his plans were used by the contractor on the erection of the building, or possibly in the event that the plaintiff would offer to erect the building from such satisfactory plans for the sum of $10,000, and such offer should be rejected by defendants; otherwise the plaintiff to receive nothing for his services.”
I think the assignments of error are well taken, and that the judgment should be reversed. The evidence, as the record now stands, shows that appellant, at the request of respondents, prepared plans for a house patterned after a house referred to in the bill of exceptions as the “Covey” house. The first set of plans submitted to respondents represented a building that would cost $12,200. No objection was made to these plans because the estimated cost of the building was too high. Certain changes, however, were made in the plans at the suggestion of respondents. The changes thus made increased the estimated cost of the house to $14,600. When this, the second set of plans, was submitted to respondents, Mr. Wines remarked that he did not have “in mind anything more than $10,000,” saying, “I have had in mind that I did not want to go more than $10,-000.” That was the first time, in fact it was the only occasion during the entire transaction, which extended over a year, that Mr. Wines suggested that he desired to limit the cost of the house to $10,000. It was only a suggestion, because, as hereinbefore stated, the evidence shows that:
*436“They decided to go back to tbe first plans. They . . . suggested changes, etc. . . . Mrs. Wines said, ‘I guess that is everything, isn’t it, Mr. Wines?’ . . . He said: ‘I think so. I don’t know of anything we want to change more than that. I am satisfied, if you are.’ She said, ‘Mr. Pack can go ahead and get up the plans;’ and he said, ‘That suits me.’ ... I went to work and completed the third set according to their instructions . . . I made a set of blueprints of the completed plans and delivered them to their house.”
I have read and reread the evidence as contained in the bill of exceptions, and am unable to fhld a suggestion or even a hint therein to the effect that the plans were not entirely satisfactory. But, on the contrary, there is much evidence showing affirmatively that the plans were satisfactory. It seems that much importance it attached to the statement made by Mr. Wines that he did not have “in mind” a house that would cost more than $10,000. This statement, made, as it was, after the second set of plans was completed, and the same submitted to respondents, did not change the contractual relations of the parties. To give the statement the effect now claimed for it would be injecting an unreasonable and absurd condition into the contract, namely: That Mr. Wines had the legal right to insist that appellant, or some other contractor, make him a bid to build a house costing $12,200 for the sum of $10,000. For illustration, suppose that, when the second set of plans was submitted to respondents, they had declined to further proceed in the matter, and' had abandoned their intention of building a house. I take it that no lawyer would contend that Mr. Wines could have avoided the obligation he would have been under to pay for the plans by announcing for the first time that he had “in mind” the erection of a $14,600 structure for $10,000. And yet this is the import of what he said, if the statement is to be given the force and effect now claimed for it by respondents. Counsel for respondents, in his printed brief, says:
*437“Appellant at least at that time learned that the cost of the house must not exceed $10,000, and, accepting that limitation, he prepared the third set of plans.”
The trial court also seems to have arrived at the same conclusion. That part of counsel’s statement which I have italicized is not only unsupported by any evidence, but is contrary to the most positive and conclusive kind of evidence. Moreover, more than a year after the third set of plans was submitted to, approved, and accepted by respondents, appellant requested them to make him a partial payment on the plans. Mrs. Wines said, “Why, certainly; we expect to pay you.” The evidence, as I read the record, not only shows that the plans were entirely satisfactory to respondents, but also shows, as clearly as evidence can show, that appellant’s bid of $12,200 was satisfactory, but was not accepted because of' the “unsettled outlook in the money market.” After the plans showing that the cost of the house would be $12,200 were delivered to and accepted by respondents, Mr. Wines wrote to appellant, assuring him that “whenever I build you shall have the contract.” This statement of Mr. Wines shows that he was satisfied with appellant’s bid, but, “owing to the unsettled outlook in the money market,” he was “compelled to postpone the building of the house.”